Exhibit 10.1
 


 
SUBSCRIPTION AGREEMENT
FOR
COMMON STOCK


 
This Subscription Agreement for Common Stock (“Agreement”) is entered into this
26th day of May 2010 between GOLD RESOURCE CORPORATION (“Company”), a
corporation incorporated under the laws of the State of Colorado, and HOCHSCHILD
MINING HOLDINGS LIMITED (“Hochschild”), a private limited company organized
under the laws of England and Wales.  The Company and Hochschild may hereinafter
be referred to as the “Parties” or individually as a “Party”.
 
RECITALS
 
WHEREAS, on December 5, 2008, the Parties entered into a Strategic Alliance
Agreement providing, among other things, a right of first refusal in favor of
Hochschild to provide additional equity financing to the Company in
circumstances described therein; and
 
WHEREAS, the Company determined to solicit additional equity financing and
Hochschild has elected to exercise its right of first refusal and provide such
financing to the Company; and
 
WHEREAS, the Board of Directors of the Company (“Board of Directors”) has
authorized the Company to enter into this Agreement and the parties wish to
memorialize the terms and conditions of their agreement; and
 
WHEREAS, certain capitalized terms used in this Agreement are defined in Article
I hereof.
 
NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the mutual conditions, covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by both Parties,
the Parties hereby agree as follows:
 
ARTICLE 1
 DEFINITIONS
 
 
Definitions.  In this Agreement, unless the context otherwise requires:

 
“Affiliate” shall have the meaning ascribed thereto in the Securities Act;
 
“Agreement” means this subscription agreement including the Schedules attached
hereto and any instrument amending this Agreement and “hereof”, “hereto”,
“hereunder” and similar expressions mean and refer to this Agreement and not to
a particular Article, Section, Subsection or Paragraph;
 
 
 

--------------------------------------------------------------------------------


“Audited Financial Statements” means the comparative audited consolidated
financial statements of the Company at December 31, 2009 and 2008, and for the
three years ended December 31, 2009;
 
“Authority” and “Authorities” means any (i) multinational, federal, provincial,
state, regional, municipal, local or other government, governmental or public
department, securities commission (including the Securities Commissions),
central bank, court, tribunal, arbitral body, commission, board, bureau or
agency, domestic or foreign, (ii) any subdivision, agent, commission, board, or
authority of any of the foregoing, or (iii) any quasi-governmental or private
body exercising any regulatory, expropriation or taxing authority under or for
the account of any of the foregoing, and includes a stock exchange and any other
self-regulatory authority;
 
“Board of Directors” means the board of directors of the Company;
 
“Business Day” means any day which is not a Saturday, a Sunday or a day on which
banks are generally closed for business in Denver, Colorado or London, England;
 
“Claims” means all losses, damages, expenses, Liabilities, claims and demands of
whatever nature or kind, including all reasonable legal fees and disbursements;
 
“Closing” means the completion of the issue and delivery by the Company and the
acquisition by Hochschild of the Purchased Shares pursuant to this Agreement;
 
“Closing Date” has the meaning given to it in Section 2.5;
 
“Company” has the meaning given to it in the preamble hereto;
 
“Company Indemnities” has the meaning given to it in Section 9.2;
 
“Contracts” means all agreements, arrangements, understandings, commitments and
undertakings (whether written, electronic or oral), to which a Person is a party
or a beneficiary or pursuant to which any of its property or assets are or may
be affected;
 
“Convertible Securities” with respect to a corporation or other person, means
all Warrants, rights, agreements or options, present or future, contingent or
absolute, or any right or privilege capable of becoming a right, agreement or
option, for the purchase, subscription or issuance of any shares in the capital
of such corporation or other person or any other security convertible or
exchangeable for shares in the capital of such corporation or other person,
including options granted to officers, directors or employees, whether issued
pursuant to an established plan or otherwise;
 
 
2

--------------------------------------------------------------------------------


“Debt Instrument” means any loan, bond, debenture, promissory note or other
instrument evidencing material indebtedness for borrowed money or other material
liability;
 
“Environmental Laws” means federal, state, municipal or local Laws and Permits
relating to environmental, health or safety matters;
 
“Exchange Act” has the meaning given to it in Section 4.2.
 
“Existing Properties” means the properties, including but not limited to (i) El
Aguila (including the La Arista deposit), (ii) Las Margaritas, (iii) Solaga,
(iv) El Rey and (v) Alta Gracia, each located in Oaxaca, Mexico, over which the
Company holds interests;
 
“Hochschild Indemnitees” has the meaning given to it in Section 9.1;
 
“Laws” means any and all applicable (i) laws, constitutions, treaties, statutes,
codes, ordinances, orders, decrees, rules, regulations and municipal by-laws,
(ii) judicial, arbitral, administrative, ministerial, departmental or regulatory
judgments or orders of any Authorities, and (iii) policies, guidelines and
protocols;
 
“Liabilities” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due;
 
“Lien” means any mortgage, easement, encroachment, adverse claim, and assignment
by way of security, security interest, servitude, pledge, charge, lien,
assignment, hypothecation, conditional sale agreement, title retention,
preferential right, trust arrangement, right of set-off, counterclaim or
banker’s lien, financing statement, privilege or priority, or other encumbrance
of any kind having the effect of security, any designation of loss payees or
beneficiaries or any similar arrangement under or with respect to any insurance
policy or any preference of one creditor over another arising by operation of
law;
 
“Material Adverse Effect” means in respect of any Person, individually or
together with other adverse effects, any matter or action that has an effect
that is, or would reasonably be expected to be, material and adverse to (A) the
assets, liabilities, results of operations, capitalization or business condition
(financial or otherwise) or prospects of such Person and its subsidiaries, taken
as a whole, or (B) such Person’s ability to consummate the transactions
contemplated by this Agreement;
 
“Options” means outstanding options to acquire Shares of the Company under the
Stock Option Plan;
 
“Parties” means the Company and Hochschild, collectively, and “Party” means any
one of them;
 
3
 

--------------------------------------------------------------------------------


“Permits” means all permits, consents, waivers, licenses, certificates,
approvals, authorizations, registrations, franchises, rights, privileges, quotas
and exemptions, or any item with a similar effect, issued or granted by any
Authority;
 
“Person” means an individual, partnership, unincorporated association,
organization, syndicate, corporation or trust or a trustee, executor,
administrator or other legal or personal representative;
 
“Purchase Price” means US$9.50 per share for a total of US $6,000,000.50;
 
“Purchased Shares” means the number of Shares subscribed for by Hochschild under
Section 2.1 of this Agreement;
 
“Regulatory Approvals” means those authorizations, sanctions, rulings, consents,
orders, waivers, exemptions, licenses, Permits and other approvals (including a
lapse, without objection, of a prescribed time under a statute or regulation
that states that a transaction may be implemented if a prescribed time lapses
following the giving of notice without an objection being made) of corporate
bodies or Authorities or third parties required in connection with the
consummation of the subscription for and issuance of the Purchased Shares;
 
“SARBOX” means the Sarbanes-Oxley Act of 2002;
 
“SEC” has the meaning given to it in Section 4.2;
 
“Securities Act” shall have the meaning given to it in Section 2.4;
 
“Securities Commissions” means the securities regulator in each jurisdiction
whose Securities Laws are applicable to the Company;
 
“Securities Laws” means the Laws relating to securities of the Company and the
regulations and rules made and forms prescribed thereunder together with all
applicable published policy statements, blanket orders, rulings and notices
adopted by the Securities Commissions of each such jurisdiction or applicable in
such jurisdictions;
 
“Shares” means common shares, par value $0.001, in the capital of the Company;
 
“Strategic Alliance Agreement” has the meaning assigned to it in the Recitals of
this Agreement;
 
“Tax Returns” means any return, declaration, report, schedule, information
statement or return with respect to Taxes required to be filed with an
Authority;
 
“Taxes” means, in respect of a Person, any and all taxes and related
governmental charges (including assessments, charges, duties, rates, fees,
imposts, levies or other governmental charges and interest, penalties or
additions associated therewith) including U.S. federal, provincial, municipal
and local, foreign or other income, franchise, capital, real property, personal
property, tangible, withholding, payroll, employer health, social security,
transfer, sales, use, consumption, IVA, excise, anti-dumping, stamp, countervail
and value added taxes, all other taxes of any kind for which the Person may have
any liability whether disputed or not and all employment insurance premiums;
 
 
4

--------------------------------------------------------------------------------


“Unaudited Financial Statements” means the comparative unaudited interim
consolidated financial statements of the Company for the periods ended March 31,
2010 and 2009; and
 
“Warrants” means, collectively, outstanding warrants to acquire Shares in the
Company, and “Warrant” means any one of the foregoing.
 
 
Interpretation. In this Agreement, unless the context otherwise requires, the
following rules apply:

 
 
(a)
the use of words in the singular or plural, or with a particular gender, shall
not limit the scope or exclude the application of any provision of this
Agreement to such Person or Persons or circumstances as the context otherwise
permits;

 
 
(b)
unless otherwise specified, time periods within, or following which any payment
is to be made or act is to be done shall be calculated by excluding the day on
which the period commences and including the day on which the period ends and by
extending the period to the next Business Day, if the last day of the period is
not a Business Day;

 
 
(c)
reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it;

 
 
(d)
all amounts expressed herein in terms of money refer to the lawful currency of
the United States of America and all payments made hereunder shall be made in
such currency;

 
 
(e)
headings in this Agreement are for convenience only and shall not affect its
interpretation; and

 
 
(f)
references to “include”, “includes” or “including” and the like shall be
construed, in each case, as if followed by the words “but without limitation”.

 
ARTICLE 2
SUBSCRIPTION
 
2.1  
Subscription for Shares

 
Subject to the terms and conditions of this Agreement, Hochschild hereby
subscribes for and agrees to purchase 631,579 Shares (the “Purchased Shares”).
 
 
5

--------------------------------------------------------------------------------


2.2  
Acceptance

 
By its execution of this Agreement, the Company hereby accepts the subscription
by Hochschild for the Purchased Shares and subject to the terms and conditions
of this Agreement, agrees to issue and sell the Purchased Shares to Hochschild
on the Closing Date.
 
2.3  
Payment of Purchase Price



On the Closing Date and subject to the conditions set forth in Section 3.2
below, Hochschild shall pay to the Company the Purchase Price by wire transfer
in immediately available funds as the Company shall direct in writing.
 
2.4  
Restricted Securities

 
Hochschild hereby acknowledges and agrees that the Purchased Shares have not
been and will not be registered under the United States Securities Act of 1933,
as amended (the “Securities Act”), but will be issued pursuant to an exemption
from the registration requirements of the Securities Act.  As a result, the
certificate representing the Purchased Shares shall bear a restrictive legend
and transfer of the Purchased Shares shall be restricted as hereinafter set
forth.
 
2.5  
Closing

 
Closing of the sale of the Purchased Shares and payment of the Purchase Price
shall be completed at the offices of the Company in Denver, Colorado within 4
business days of execution of this Agreement, or at such other place, date or
time as the Company and Hochschild may agree (the “Closing Date”).  At that
place and time, and subject to the conditions set forth in Section 3.1 below,
the Company shall deliver or cause to be delivered to Hochschild, one or more
certificates representing the Purchased Shares against payment of the Purchase
Price.
 
2.6  
Use of Proceeds

 
The proceeds from the sale of the Purchased Shares shall be used for working
capital of the Company, including payment of general and administrative
expenses, exploration and operation of the mine.
 
ARTICLE 3
CONDITIONS TO CLOSING DATE
 
3.1  
Conditions to the Company’s Obligations to Close

 
The obligation of the Company to complete the issuance and sale of the Purchased
Shares and tender a certificate for the Purchased Shares shall be subject to
satisfaction on or before the Closing Date of the following conditions precedent
(each of which is acknowledged to be for the exclusive benefit of the Company
and may be waived in whole or in part by the Company in its complete
discretion):
 
 
6

--------------------------------------------------------------------------------


 
 
(a)
All of the representations and warranties made by Hochschild in this Agreement
shall be true and correct as of the Closing Date and with the same effect as if
made at and as of the Closing Date;

 
 
(b)
All covenants to be performed by Hochschild prior to the Closing Date pursuant
to this Agreement shall have been performed in all material respects;

 
 
(c)
Hochschild has tendered the Purchase Price to the Company;

 
 
(d)
There shall be no Laws, injunction, order or decree which restrains or enjoins
or otherwise prohibits the issuance and purchase of the Purchased Shares, or any
action or proceeding pending or threatened against the Company or against
Hochschild by any government authority or any other Person (including a Party
hereto) to restrain or prohibit the completion of the transactions contemplated
by this Agreement; and

 
 
(e)
All necessary approvals will have been obtained to permit the Purchased Shares
to be duly issued to, and registered in the name of, Hochschild in compliance
with all applicable Laws, including regulatory approvals.

 
3.2  
Conditions to the Obligations of Hochschild to Close



The obligation of Hochschild to complete the acquisition of the Purchased Shares
pursuant to this Agreement shall be subject to the fulfillment of, on or before
the Closing Date, each of the following conditions precedent (each of which is
acknowledged to be for the exclusive benefit of Hochschild and may be waived in
whole or in part by Hochschild in its complete discretion):
 
(a)           All of the representations and warranties of the Company made in
or pursuant to this Agreement shall be true and correct as of the Closing Date
and with the same effect as if made at and as of the Closing Date;
 
(b)           The Company shall have performed or complied with, in all material
respects, all of its obligations, covenants and agreements under this Agreement
to be performed or complied with at or prior to the Closing Date;
 
(c)           There shall be no Laws, injunction, order or decree which
restrains or enjoins or otherwise prohibits the issuance and purchase of the
Purchased Shares, or any action or proceeding pending or threatened against
Hochschild or against the Company by any governmental authority or any other
Person (including a Party hereto) to restrain or prohibit the completion of the
transactions contemplated by this Agreement;
 
(d)           Nothing has occurred which, in Hochschild’s reasonable opinion,
has or could reasonably be expected to have a Material Adverse Effect on the
Company;
 
 
7

--------------------------------------------------------------------------------


(e)           Hochschild shall have received such written opinions from counsel
to the Company (who shall not be an employee of the Company or any of its
Affiliates) dated as of the Closing Date, addressed to Hochschild and in the
form acceptable to Hochschild and its counsel, each acting reasonably, and which
shall, among other things, include opinions as to the Company’s compliance with
applicable requirements under the Securities Act and other United States
securities laws and title to the Existing Properties;
 
(f)           Hochschild will be furnished with such certificates or other
instruments of the Company or of officers of the Company (in their capacities as
such and with no personal liability to such officer) as Hochschild or
Hochschild’s counsel may reasonably believe necessary in order to establish that
the obligations and covenants contained in this Agreement have been performed or
complied with in accordance with this Section 3.2 and that the representations
and warranties of the Company herein given are true and correct at the Closing
Date in accordance with Section 3.2(a); and
 
(g)           All necessary steps and proceedings will have been taken to permit
the Purchased Shares to be duly issued to, and registered in the name of,
Hochschild in compliance with all applicable Laws, including the Company having
obtained all necessary regulatory approvals.
 
3.3
Waiver of Condition

 
Hochschild, in the case of a condition set out in Section 3.2, and the Company,
in the case of a condition set out in Section 3.1, will have the exclusive right
to waive before the Closing Date the performance or compliance of such condition
in whole or in part and on such terms as may be agreed upon without prejudice to
any of its rights in the event of non-performance of or non-compliance with any
other condition in whole or in part. Any such waiver will not constitute a
waiver of any other conditions in favor of the waiving party. Such waiving party
will retain the right to complete the sale and purchase of the Purchased Shares
herein contemplated and sue the other party in respect of any breach of the
other party’s covenants or obligations or any inaccuracy or misrepresentation in
a representation or warranty of the other party which gave rise to the
non-performance of or non-compliance with the condition so waived.
 
3.4
Actions to Satisfy Closing Date Conditions.

                      
 
(a)
The Company shall take all such actions as are within its power to control and
shall use commercially reasonable efforts to cause other actions to be taken
which are not within its power to control, so as to ensure compliance with all
of the conditions set forth in Section 3.2 (except to the extent any such
condition is waived by Hochschild pursuant to Section 3.3), including ensuring
that during the period from the date hereof to the Closing Date, there is no
breach of any of its representations and warranties.

 
8
 

--------------------------------------------------------------------------------


 
 
(b)
Hochschild shall take all such actions as are within its power to control and
shall use commercially reasonable efforts to cause other actions to be taken
which are not within its power to control, so as to ensure compliance with all
of the conditions set forth in Section 3.1 (except to the extent any such
condition is waived by the Company pursuant to Section 3.3), including ensuring
that during the period from the date hereof to the Closing Date, there is no
breach of any of its representations and warranties.

 
ARTICLE 4
COVENANTS
 
4.1
Post-Closing Date Covenants of the Company.

 
The Company shall comply with all securities regulatory filing requirements on a
timely basis in connection with the sale of the Purchased Shares to Hochschild,
including filing within the periods stipulated under Securities Laws, at the
Company’s expense, all private placement forms required to be filed by the
Company and paying all filing fees required to be paid in connection therewith
so that the issuance of the Purchased Shares may lawfully occur without the
necessity of filing a prospectus, registration statement or any similar document
under the Securities Laws.
 
4.2 
Post-Closing Date Covenants of Hochschild

 
Since the Company’s common stock is not presently registered with the United
States Securities and Exchange Commission (the “SEC”) pursuant to the Unites
States Securities Exchange Act of 1934, as amended (the “Exchange Act”), the
filing of beneficial ownership reports with the SEC pursuant to Section 13(d) of
the Exchange Act and Regulation 13D adopted thereunder is not presently required
by the Securities Laws.  Hochschild therefore agrees to notify the Company in
writing not less than 10 days after its beneficial ownership of the Company’s
common stock changes by more than 1% until such time as the Company’s common
stock is registered pursuant to the Exchange Act and beneficial ownership
reports are required to be filed with the SEC under applicable Securities Laws.
 
4.3 
Press Releases

 
 
(a)
During the period from the date hereof to the Closing Date, no press release or
other public announcement with respect to this Agreement or the transactions
contemplated herein will be made by a Party until the text of the announcement
and the time and manner of its release have been approved by the other Party in
writing, acting reasonably.

 
 
(b)
Notwithstanding Section 4.3(a), if at any time up to the Closing Date, a Party
is bound by Law to make a press release or other public announcement, such Party
may do so, notwithstanding the failure of the other Parties to approve same,
provided:

 
9
 

--------------------------------------------------------------------------------


 
 
 
(i)
the other Party is given at least one (1) Business Day prior written notice of
the intention to make such announcement and has a reasonable opportunity to
comment on the announcement; and

 
 
(ii)
the announcement contains no more information than is necessary to satisfy the
specific legal requirement.

 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY
 
5.1 
Representations, Warranties and Covenants of the Company

 
The Company hereby represents and warrants to, and covenants with, Hochschild as
follows and acknowledges that Hochschild is relying on such representations and
warranties in connection with the transaction contemplated hereby:
 
    (a)    the Company and its subsidiaries have been duly incorporated and are
in good standing under the laws of their respective jurisdictions, and are
current and up-to-date with all filings required to be made by them in such
jurisdiction, have all requisite corporate power and authority and are duly
qualified and possess all certificates, authorizations, permits and licences
issued by the appropriate state, municipal, or federal regulatory agencies or
bodies necessary (and has not received or is aware of any modification or
revocation to such licences, authorizations, certificates or permits) to carry
on their business as now conducted and to own the Existing Properties and their
other assets and the Company and its subsidiaries have all requisite corporate
power and authority to execute, deliver, perform and carry out their obligations
under this Agreement.
 
    (b)    except as disclosed in Schedule 5.1(b), since March 31, 2010, there
has been no change to the Company (actual, or to the knowledge of the Company,
proposed or prospective, whether financial or otherwise) that would cause a
Material Adverse Effect to the Company, which has not been disclosed to the
public and, in all material respects, the business of the Company has been
carried on in the usual and ordinary course consistent with past practice, to
the extent that such past practice is consistent with the current business
direction of the Company.
 
    (c)    this Agreement constitutes a legal, valid and binding obligation of
the Company, enforceable in accordance with its terms;
 
    (d)    the execution, delivery and performance by the Company of its
obligations under this Agreement and the issuance, sale and delivery of the
Purchased Shares by the Company:
 
(i)           
has been duly authorized by all necessary action on the part of the Company;

 
  (ii)          
does not require the approval, authorization, consent or order of, and no
filing, registration or recording with, any governmental authority having
jurisdiction over the Company in connection with the execution and delivery or
with the performance by the Company of this Agreement;

 
10
 

--------------------------------------------------------------------------------


 
(iii)          
does not require the consent, approval, authorization, registration or
qualification of or with any governmental authority, stock exchange, securities
commission or other regulatory authority or other third party; and

 
(iv)          
does not and will not (or will not with the giving of notice, the lapse of time
or the happening of any other event or condition) result in a violation of any
of the terms or provisions of any law applicable to the Company, a breach or a
violation of, or conflict with or result in a default under, or allow any other
person to exercise any rights under, any of the terms or provisions of the
articles, by-laws or resolutions of the Board of Directors (or any committee
thereof) or security holders of the Company, or any judgment, decree, order or
award of any court, governmental body or arbitrator having jurisdiction over any
of them, or any agreement, license or permit to which any of them is a party;

 
    (e)    as of the close of business on May 24, 2010, the authorized capital
of the Company consists of 60,000,000 shares of common stock and 5,000,000
shares of preferred stock, of which 48,748,825 shares of common stock are issued
and outstanding as fully paid and non-assessable, and the Company has no other
shares of any kind issued and outstanding;
 
    (f)    as at the date of this Agreement, there are outstanding Options to
acquire an aggregate of up to  3,660,000 shares of Company common stock.  Except
for the Options, no person, except Hochschild, holds any Convertible Securities
of the Company or any of its subsidiaries or is entitled to any pre-emptive or
any similar rights to subscribe for any Shares or other securities of the
Company or any of its subsidiaries;
 
    (g)    as at the date of this Agreement, Hochschild owns 13,995,295 Shares
(including 440,500 which Hochschild has represented as having been purchased on
the open market and not from the Company, referred to in the aggregate as
the (“Hochschild Shares”)) representing 28.7% of the issued and outstanding
Shares on a non-diluted basis and immediately following the Closing, Hochschild
will own the Purchased Shares and the Purchased Shares and Hochschild Shares
will collectively represent 29.6% of the then-issued and outstanding Shares on a
non-diluted basis, assuming no other issuance of shares between the date of this
Agreement and the Closing Date;
 
    (h)    as at the date of this Agreement, there is no Contract or any other
right of another Person binding upon or which at any time in the future may
become binding upon the Company or any of its subsidiaries: (i) to allot or
issue any unissued shares thereof to any Person, except the Options; (ii) to
create any additional class of shares of the Company or any of its subsidiaries;
(iii) to sell, transfer, assign, pledge, mortgage or in any way dispose of or
encumber any securities of the Company or any of its subsidiaries to or in
favour of any Person; or (iv) to sell, transfer, assign, pledge, mortgage or in
any other way dispose of or encumber any of the assets of the Company or any of
its subsidiaries other than in the ordinary course of business;
 
11
 

--------------------------------------------------------------------------------


    (i)    to the knowledge of the Company, no agreement is in force or effect
which in any manner affects the voting or control of any of the securities of
the Company or any of its subsidiaries and, to the knowledge of the Company,
following the Closing Date and except for the Strategic Alliance Agreement,
there will be no shareholders’ agreement, voting trust agreement or other
agreement (i) governing or otherwise affecting the voting rights associated with
any securities of the Company; or (ii) restricting or otherwise affecting the
power and authority of the directors of the Company;
 
    (j)    except as set forth in Schedule 5.1(j), the Company and each
subsidiary is in compliance with its obligations under all applicable securities
laws and has filed and made timely and accurate disclosure in reports and all
other documents required to be filed under securities laws applicable thereto;
 
    (k)    neither the Company, nor any person acting on its behalf has,
directly or indirectly, (i) made offers or sales of any security, or solicited
offers to buy any security, under circumstances that would require the
distribution of the Purchased Shares to be qualified by a prospectus filed in
accordance with the Securities Laws or (ii) has engaged in any advertisement of
Company shares in any printed media of general and regular paid circulation,
radio or television or any other form of advertising in connection with the
offer and sale of Company shares that would require filing of a prospectus;
 
    (l)    the Purchased Shares to be issued have been, or prior to the Closing
Date (as defined in Section 2.5) will have been, duly created and, when issued
and delivered to Hochschild, the Purchased Shares will be validly issued as
fully paid Shares and will not have been issued in violation of or subject to
any pre-emptive rights or contractual rights to purchase securities issued by
the Company;
 
    (m)   no securities commission, stock exchange or comparable authority has
issued any order preventing or suspending the distribution of the Purchased
Shares or the trading of securities of the Company generally and the Company is
not aware of any investigation, order, inquiry or proceeding which has been
commenced or which is pending, contemplated or threatened by any such authority;
 
    (n)           the common stock currently trades in the Over-the-Counter
market and is quoted on the Bulletin Board system maintained by FINRA and no
order ceasing or suspending trading in any securities of the Company or the
trading of any of the Company’s issued securities is currently outstanding and
no proceedings for such purpose are, to the knowledge of the Company, pending or
threatened;
 
    (o)           except as otherwise publicly disclosed by the Company, the
Company has carried out its affairs in compliance in all material respects with
the terms and provisions of applicable Laws and is not in material violation of
or in material default in the performance of any mortgage, note, indenture, deed
of trust, contract, agreement (written or oral), instrument, lease, licence or
other document to which it is a party or by which it is bound or to which its
property or assets or any of them is subject, and no event has occurred which
with notice or lapse of time or both would constitute such a default and all
such contracts, agreements and arrangements are in good standing;
 
12
 

--------------------------------------------------------------------------------


(p)          the Company and each of its subsidiaries has duly and in a timely
manner filed all Tax Returns that are required to be filed by them and all such
Tax Returns are correct or complete in all respects; and, to the knowledge of
the Company and except as disclosed in Schedule 5.1(p), there are no audits of
the Tax Returns of the Company or any of its subsidiaries by any Authority
pending and there are no outstanding claims or Liens for Taxes on the assets of
the Company or any of its subsidiaries;
 
(q)          except as disclosed in Schedule 5.1(q), there is no Contract to
which the Company or its subsidiaries is a party or by which any of them or
their respective properties or assets are bound that (a) if terminated, would
reasonably be expected to have a material adverse effect on the Company; or (b)
is a contract that contains any non-competition obligations or otherwise
restricts in any material way the business of the Company or its subsidiaries;
 
(r)          the Company and each of its subsidiaries has performed in all
material respects all respective obligations required to be performed by them to
date under any material contracts and are not, and are not to the knowledge of
the Company, alleged to be in breach or default in any material respect
thereunder;
 
(s)          except as disclosed in Schedule 5.1(s), neither the Company nor its
subsidiaries are parties to, bound by or subject to any debt instrument, or any
agreement, contract or commitment to create, assume or issue any debt
instrument;
 
(t)          the Audited Financial Statements and the Unaudited Financial
Statements have been prepared in accordance with generally accepted accounting
principles (“GAAP”) applied on a basis consistent with those of preceding fiscal
periods (except that the Unaudited Financial Statements do not contain all of
the footnotes that would be required by GAAP and have been prepared in
accordance with the rules of the SEC pertaining to condensed interim statements)
and the statements present fairly the assets, liabilities and financial
condition of the Company as at the dates and for the periods indicated in such
financial statements;
 
(u)          neither the Company nor any of its subsidiaries has been in
material violation of any Environmental Laws or Permits and there are no orders,
rulings or directives issued, pending or, to the knowledge of the Company,
threatened against the Company or any of its subsidiaries under or pursuant to
any Environmental Laws;
 
(v)          the Company and its subsidiaries hold either freehold title, mining
leases, mining claims or other conventional property, proprietary or contractual
interests or rights, recognized in the jurisdiction in which a particular
property is located in respect of the ore bodies and minerals located in its
Existing Properties under valid, subsisting and enforceable title documents or
other recognized and enforceable agreements or instruments, which are currently
sufficient to permit the Company through its subsidiaries to explore the
minerals relating thereto, and all such property, leases or claims and all
property, leases or claims in which the Company or the subsidiaries have any
interest or right have been validly located and recorded in accordance with all
applicable laws and are valid and subsisting;
 
13
 

--------------------------------------------------------------------------------


(w)          the Company’s subsidiaries have obtained surface rights, access
rights and other rights to only portions of its holdings as follows: the El
Aguila Project has been granted surface rights for exploration (including the La
Arista underground vein deposit)  and surface rights for exploitation (the El
Aguila open pit) in the area of its mining sites and mill site and has received
the permit for surface disturbance at the portal of underground mine for La
Arista deposit; Las Margaritas has been granted surface rights for exploration
on a portion of its claims; El Rey has been granted surface rights for
exploration on a portion of its claims; and no surface rights have been obtained
for exploration at the Solaga or Alta Gracia properties;
 
(x)          the Company has not declared or paid, or committed to declare or
pay, any amount to any person in respect of a performance or incentive or other
bonus in connection with the completion of the transaction contemplated by this
Agreement;
 
(y)          the Company’s subsidiaries have timely filed applications with the
relevant  authorities to obtain all necessary permits required to commence
mining operations (exploitation) at the  El Aguila project, including but not
limited to: (i) the rights to use groundwater; and (ii) authorization for the
purchase, storage and use of explosives;
 
(z)          neither the Company nor any of its subsidiaries is subject to any
pending claim for wrongful dismissal, constructive dismissal or any other claim
or any litigation relating to its employees or independent contractors
(including any termination of such persons) nor to the Company’s knowledge are
any such claims or litigation threatened, other than those claims or such
litigation as would individually or in the aggregate not have a material adverse
effect on the Company;
 
(aa)          there are no actions, suits, proceedings or inquiries pending or,
to the knowledge of the Company, threatened against or affecting the Company or
its subsidiaries or their property or assets at law or in equity or before or by
any federal, municipal or other governmental department, court, commission,
board, bureau, agency or instrumentality;
 
(bb)          except as set forth in Schedule 5.1(bb), there is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provision of SARBOX and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.
 
14
 

--------------------------------------------------------------------------------


(cc)          the Company acknowledges that the representations, warranties,
acknowledgements and agreements contained herein are made by the Company with
the intent that they may be relied upon by Hochschild in deciding to subscribe
for the Purchased Shares.  The Company further agrees that it shall represent
and warrant that except as set forth in such representation or warranty, the
foregoing representations and warranties will be true and correct as at the
Closing Date with the same force and effect as if they had been made by the
Company at the Closing Date and that they shall survive the purchase by
Hochschild of the Purchased Shares. The Company undertakes to notify Hochschild
immediately of any change in any representation, warranty or other information
relating to the Company set forth herein which takes place prior to the Closing
Date.  For greater certainty, the Company acknowledges that Hochschild is
relying upon the representations and warranties of the Company in entering into
this Agreement and confirms that no investigation made by Hochschild or its
representatives will affect Hochschild’s right to rely on any such
representation and warranty made by the Company in this Agreement.
 
ARTICLE 6
ACKNOWLEDGEMENTS, COVENANTS, REPRESENTATIONS
AND WARRANTIES OF HOCHSCHILD


6.1 
Acknowledgements, Representations, Warranties and Covenants of Hochschild

 
Hochschild hereby represents and warrants to, and covenants with, the Company as
follows and acknowledges that the Company is relying on such representations and
warranties in connection with the transactions contemplated herein:
 
(a)           Hochschild certifies that it is resident in the jurisdiction set
out on the signature page of this Agreement.  Such address was not created and
is not used solely for the purpose of acquiring the Shares and Hochschild was
solicited to purchase in such jurisdiction;
 
(b)           Hochschild is not a U.S. Person (as defined in Rule 902(k) of
Regulation S under the Securities Act);
 
(c)           Hochschild is subscribing for the Purchased Shares for its own
account and not for the account of a U.S. Person or for resale in the United
States and Hochschild confirms that the Purchased Shares have not been offered
to Hochschild in the United States and that this Agreement has not been signed
in the United States;
 
(d)           Hochschild acknowledges that the Purchased Shares have not been
registered under the Securities Act and may not be offered or sold in the United
States or to a U.S. Person unless the securities are registered under the
Securities Act and all applicable state securities laws or an exemption from
such registration requirements is available, and further agrees that hedging
transactions involving such securities may not be conducted unless in compliance
with the Securities Act;
 
(e)           Hochschild understands that the Company is the seller of the
Purchased Shares and that, for purposes of Regulation S, a “distributor” is any
underwriter, dealer or other person who participates, pursuant to a contractual
arrangement, in the distribution of securities sold in reliance on Regulation S
and that an “affiliate” is any partner, officer, director or any person directly
or indirectly controlling, controlled by or under common control with any person
in question. Except as otherwise permitted by Regulation S, Hochschild agrees
that it will not, during a one year distribution compliance period, act as a
distributor, either directly or through any affiliate, or sell, transfer,
hypothecate or otherwise convey the Purchased Shares or underlying securities
other than to a non-U.S. Person;
 
15
 

--------------------------------------------------------------------------------


(f)           Hochschild acknowledges and understands that in the event the
Purchased Shares are offered, sold or otherwise transferred by Hochschild to a
non-U.S Person prior to the expiration of a one year distribution compliance
period, the purchaser or transferee must agree not to resell such securities
except in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration; and must further agree not to engage in hedging transactions
with regard to such securities unless in compliance with the Securities Act;
 
(g)           Hochschild will not offer, sell or otherwise dispose of the
Purchased Shares in the United States or to a U.S. Person unless (A) the Company
has consented to such offer, sale or disposition and such offer, sale or
disposition is made in accordance with an exemption from the registration
requirements under the Securities Act and the securities laws of all applicable
states of the United States or (B) the SEC has declared effective a Registration
Statement in respect of such securities;
 
(h)           The execution and delivery of this Agreement, the performance and
compliance with the terms hereof, the subscription for the Purchased Shares and
the completion of the transactions described herein by Hochschild will not
result in any material breach of, or be in conflict with, or constitute a
material default under, or create a state of facts that, after notice or lapse
of time, or both, would constitute a material default under any term or
provision of the constating documents, by-laws or resolutions of Hochschild, the
securities laws or any other Laws applicable to Hochschild, any agreement to
which Hochschild is a party, or any judgment, decree, order, statute, rule or
regulation applicable to Hochschild;
 
(i)           Hochschild is subscribing for the Purchased Shares as principal
for its own account and not for the benefit of any other person (within the
meaning of applicable securities laws);
 
(j)           This Agreement has been duly authorized, executed and delivered
by, and constitutes a legal, valid and binding agreement of, Hochschild.  This
Agreement is enforceable in accordance with its terms against Hochschild;
 
(k)           Hochschild is duly incorporated and is validly subsisting under
the laws of its jurisdiction and has all requisite legal and corporate power and
authority to execute and deliver this Agreement, to subscribe for the Purchased
Shares as contemplated herein and to carry out and perform its obligations under
the terms of this Agreement;
 
 
16

--------------------------------------------------------------------------------


(l)           Hochschild has been advised to consult its own legal advisors with
respect to trading in the Purchased Shares, and with respect to the resale
restrictions imposed by the securities laws of the jurisdiction in which
Hochschild resides and other applicable securities laws, and acknowledges that
no representation has been made respecting the applicable hold periods imposed
by the securities laws or other resale restrictions applicable to such
securities that restrict the ability of Hochschild to resell such securities,
that Hochschild is solely responsible to find out what these restrictions are
and Hochschild is solely responsible (and the Company is not in any way
responsible) for compliance with applicable resale restrictions and Hochschild
is aware that it may not be able to resell such securities except in accordance
with limited exemptions under the securities laws and other applicable
securities laws;
 
(m)           No person has made any written or oral representations:
 
    (i)           that any person will resell or repurchase the Purchased
Shares;
 
    (ii)          that any person will refund the Purchase Price; or
 
    (iii)         as to the future price or value of the Purchased Shares;
 
(n)           There are risks associated with the purchase of and investment in
the Purchased Shares and Hochschild has such knowledge and experience that it is
capable of evaluating the merits and risks of an investment in the Purchased
Shares and fully understands the restrictions on resale of the Purchased Shares
and is capable of bearing the economic risk of the investment;
 
(o)           The funds representing the Purchase Price that will be paid by
Hochschild to the Company hereunder, will not represent proceeds of crime for
the purposes of United States anti-terrorist legislation and Hochschild
acknowledges that the Company may in the future be required by law to disclose
Hochschild’s name and other information relating to this Agreement and
Hochschild’s subscription hereunder pursuant to such legislation.  To the best
of its knowledge (a) none of the Purchase Price to be provided by Hochschild (i)
has been or will be derived from or related to any activity that is deemed
criminal under the laws of the United States of America, or any other
jurisdiction, or (ii) is being tendered on behalf of a person or entity who has
not been identified to Hochschild, and (b) it shall promptly notify the Company
if Hochschild discovers that any of such representations ceases to be true, and
to provide the Company with appropriate information in connection therewith;
 
(p)           Hochschild acknowledges that no securities commission, agency,
governmental authority, regulatory body, stock exchange or other regulatory body
or similar regulatory authority has reviewed or passed on the merits of the
Purchased Shares;
 
(q)           Hochschild acknowledges that the Purchased Shares may be subject
to statutory resale restrictions under the securities laws of the jurisdiction
in which Hochschild resides and under other applicable securities laws, and
Hochschild covenants that it will not resell the Shares except in compliance
with such laws and Hochschild acknowledges that it is solely responsible (and in
no way is the Company responsible) for such compliance;
 
 
17
 

--------------------------------------------------------------------------------


(r)           Hochschild acknowledges that the certificates representing the
Purchased Shares, and all certificates issued in substitution or exchange
thereof, will bear a legend substantially in the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
GOLD RESOURCE CORPORATION (“GRC”), (B) OUTSIDE THE UNITED STATES IN COMPLIANCE
WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH
RULE 144 OR 144A THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR
(E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO GRC AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER
CASE REASONABLY SATISFACTORY TO GRC.  HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES
ACT.
 
(s)           Hochschild acknowledges that the Company is relying on the
representations, warranties and covenants contained herein to determine
Hochschild’s eligibility to subscribe for the Purchased Shares under applicable
securities laws.  Hochschild undertakes to immediately notify the Company of any
change in any statement or other information relating to Hochschild set forth in
this Agreement which takes place prior to the Closing Date;
 
(t)           Hochschild acknowledges that it is responsible for obtaining such
legal and tax advice as it considers appropriate in connection with the
execution, delivery and performance of this Agreement and the transactions
contemplated under this Agreement;
 
(u)           Hochschild has reviewed (i) the annual report on Form 10-K for the
fiscal year ended December 31, 2009; (ii) the quarterly report on Form 10-Q for
the quarter ended March 31, 2010; and (iii) all other reports filed with the
United States Securities and Exchange Commission by the Company since May 24,
2010, each of which is available from the Public Reference Room of the SEC or on
its web site at http://www.sec.gov.  Hochschild’s decision to purchase the
Purchased Shares was based solely on the representations in this Agreement and
the filings of the Company with the SEC itemized immediately above, and no
person or entity has made any representations or warranties excepts as set forth
herein;
 
 
18
 

--------------------------------------------------------------------------------


(v)           There are risks associated with the purchase of the Shares and
Hochschild may lose its entire investment.  These risks include those itemized
in the Company’s filings with the SEC itemized above.  Hochschild acknowledges
having read these risks and understands them.
 
(w)           Hochschild has had the opportunity to ask questions of, and
receive answers from, the officers and directors of the Company regarding the
offering, the Company or any other information relevant to Hochschild’s
investment;
 
(x)           Hochschild acknowledges the following: (i) this Agreement requires
Hochschild to provide certain information to the Company; (ii) such information
is being collected by the Company for the purposes of completing the offering,
which includes, without limitation, determining Hochschild’s eligibility to
purchase the Purchased Shares under the applicable securities laws, preparing
and registering certificates representing Purchased Shares to be issued to
Hochschild and completing filings required by any stock exchange or securities
regulatory authority; (iii) Hochschild’s information may be disclosed by the
Company to: (A) stock exchanges or securities regulatory authorities; and (B)
the Company’s advisors, including legal counsel and may be included in record
books in connection with the offering. By executing this Agreement, Hochschild
is deemed to be consenting to the foregoing collection, use and disclosure of
Hochschild’s information.  Hochschild also consents to the filing of copies or
originals of this Agreement as may be required to be filed with any stock
exchange or securities regulatory authority in connection with the transactions
contemplated hereby;
 
(y)           Hochschild consents to the Company making a notation on its
records and giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfers set forth and described herein, and
Hochschild understands and acknowledges that the Company may instruct the
registrar and transfer agent of the Company not to record a transfer without
first being notified by the Company that it is satisfied that such transfer is
exempt from or not subject to registration under the Securities Act.
 
ARTICLE 7
SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND COVENANTS
 
7.1 
Survival of Representations, Warranties and Covenants of the Company

 
Unless otherwise stated herein, the representations, warranties and covenants of
the Company contained in this Agreement shall survive the Closing Date for a
period of two years and, notwithstanding such Closing Date or any investigation
made by or on behalf of Hochschild with respect thereto, shall continue in full
force and effect for the benefit of Hochschild.
 
 
19
 

--------------------------------------------------------------------------------


 
7.2 
Survival of Representations, Warranties and Covenants of Hochschild

 
The representations, warranties and covenants of Hochschild contained in this
Agreement shall survive the Closing Date for a period of two years and,
notwithstanding such Closing Date or any investigation made by or on behalf of
the Company with respect thereto and notwithstanding any subsequent disposition
by Hochschild of any of the Purchased Shares, shall continue in full force and
effect.
 
ARTICLE 8
TERMINATION
 
8.1 
Termination.

 
This Agreement may be terminated at any time prior to the Closing Date by:
 
 
(a)
Hochschild if (i) at the Closing Date, any of the conditions specified in
Section 3.2 has not been satisfied in full; (ii) there has been a material
violation or material breach by the Company of any covenant, representation or
warranty or other agreement contained in this Agreement such that any condition
specified in Section 3.2 would be incapable of being satisfied at the Closing
Date, and such violation or breach is not waived by Hochschild or, in the case
of a covenant breach, cured by the Company by the earlier of ten days (or such
longer period of time as may be required provided the Company is diligently
pursuing such cure) after written notice thereof by Hochschild, or the Closing;
and

 
 
(b)
the Company if (i) at the Closing Date, any of the conditions specified in
Section 3.1 has not been satisfied in full; (ii) there has been a material
violation or material breach by Hochschild of any covenant, representation or
warranty or other agreement contained in this Agreement such that any condition
specified in Section 3.1 would be incapable of being satisfied at the Closing
Date, and such violation or breach is not waived by the Company or, in the case
of a covenant breach, cured by Hochschild by the earlier of ten days (or such
longer period of time as may be required provided the Company is diligently
pursuing such cure) after written notice thereof by the Company, or the Closing;

 
 
(c)
by written agreement of the Parties; or

 
 
(d)
by either Hochschild or the Company if the Closing has not occurred by May 28,
2010 (other than due to the fault or negligence of the Party purporting to
exercise this termination right), which date may be extended with the written
consent of both Parties.

 
 
20

--------------------------------------------------------------------------------


 
8.2 
Effect of Termination.



If this Agreement is terminated pursuant to Section 8.1, all obligations of the
Parties under or pursuant to this Agreement will terminate without further
liability of any Party to the other except for the provision of Section 10.3
relating to expenses, Section 4.3 relating to press releases and this Section
8.2, provided that nothing herein will relieve any Party from liability for any
breach of this Agreement occurring before its termination.


ARTICLE 9
INDEMNIFICATION
 
9.1 
Indemnification by the Company

 
The Company will indemnify and save harmless Hochschild and the directors,
officers, employees and agents of Hochschild (collectively, the “Hochschild
Indemnitees”) from and against all Claims incurred by any one or more of
Hochschild Indemnitees directly or indirectly resulting from any breach of any
covenant of the Company contained in this Agreement or from any inaccuracy or
misrepresentation in any representation or warranty set forth in Section 5.1.
 
9.2 
Indemnification by Hochschild

 
Hochschild will indemnify collectively and save harmless the Company and the
directors, officers, employees and agents of the Company (collectively, the
“Company Indemnitees”) from and against all Claims incurred by any one or more
of the Company Indemnitees directly or indirectly resulting from any breach of
any covenant of Hochschild contained in this Agreement or from any inaccuracy or
misrepresentation in any representation or warranty set forth in Section 6.1.


ARTICLE 10
MISCELLANEOUS


10.1 
Notice

 
All notices or other communications required or permitted to be given by one
party to another by the terms hereof shall be given in writing by personal
delivery or facsimile delivered to such other party as follows:
 
21
 

--------------------------------------------------------------------------------


To the Company:
 
Gold Resource Corporation
222 Milwaukee St., Suite 301
Denver, CO  80206
Attention:  William Reid, President
Facsimile No.: (303) 320-7835
 
To Hochschild:
 
Hochschild Mining Holdings Limited
Calle La Colonia 180
Surco, Lima 33, Peru
Attention:  Jose A. Palma
Facsimile No.:  +511-437-5009
 
or at such other address or facsimile number as may be given by either of them
to the other in writing from time to time and such other notices or
communications shall be deemed to have been received when delivered or, if by
facsimile, on the next business day after such notice or other communication has
been transmitted by facsimile (with receipt confirmed).
 
10.2 
Further Assurances

 
Each of the Parties hereto upon the request of each of the other Parties hereto,
whether before or after the Closing Date, shall do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered all such
further acts, deeds, documents, assignments, transfers, conveyances, powers of
attorney and assurances as may reasonably be necessary or desirable to complete
the transactions contemplated herein.
 
10.3 
Costs and Expenses

 
All costs and expenses (including, without limitation, the fees and
disbursements of legal counsel) incurred in connection with this Agreement and
the transactions herein contemplated shall be paid and borne by the party
incurring such costs and expenses.
 
10.4
Taxes



Hochschild does not assume and will not be liable for any Taxes which may be or
become payable by the Company, including any Taxes resulting from or arising as
a consequence of the issuance by the Company of any Purchased Shares to
Hochschild herein contemplated, and the Company will indemnify and save harmless
Hochschild, its Affiliates and their respective directors, officers, employees
and agents from and against all such Taxes.
 
10.5 
Applicable Law

 
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of New York
and the laws of the United States applicable therein. Any and all disputes
arising under this Agreement, whether as to interpretation, performance or
otherwise, shall be subject to the non-exclusive jurisdiction of the courts of
Colorado and each of the Parties hereto hereby irrevocably attorns to the
jurisdiction of the courts of such state.
 
 
22
 

--------------------------------------------------------------------------------


 
10.6 
Entire Agreement

 
This Agreement, together with the Confidentiality and Non-Disclosure Agreement
and the Strategic Alliance Agreement, constitute the entire agreement between
the parties with respect to the transactions contemplated herein and cancels and
supersedes any prior understandings, agreements, negotiations and discussions
between the parties.  There are no representations, warranties, terms,
conditions, undertakings or collateral agreements or understandings, express or
implied, between the parties hereto other than those expressly set forth in this
Agreement or in any such agreement, certificate, affidavit, statutory
declaration or other document as aforesaid.  This Agreement may not be amended
or modified in any respect except by written instrument executed by each of the
Parties hereto.
 
10.7 
Counterparts

 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original and all of which together shall constitute one and
the same Agreement. Counterparts may be delivered either in original or faxed
form and the parties adopt any signature received by a receiving fax machine as
original signatures of the parties.
 
10.8 
Assignment

 
This Agreement may not be assigned by either party except with the prior written
consent of the other parties hereto.
 
10.9 
Enurement

 
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, successors (including any
successor by reason of the amalgamation or merger of any party), administrators
and permitted assigns.
 
10.10 
Language

 
It is the express wish of Hochschild that the Agreement and any related
documentation be drawn up in English.
 


 
[SIGNATURE PAGE TO FOLLOW]
 
23

 

--------------------------------------------------------------------------------


 

 
GOLD RESOURCE CORPORATION
         
 
By:
/s/ Jason D. Reid      
Jason D. Reid, Vice President
Authorized Signing Officer
                 

 
 
 

 
HOCHSCHILD MINING HOLDINGS LTD.
         
 
By:
/s/ Ignacio Bustamante      
Ignacio Bustamante
Chief Executive Officer
Country of Domicile: Peru
                 

 


 
 
 
 
24

 

--------------------------------------------------------------------------------




 






 

